Case 1:17-cv-01200-STA-egb Document 18 Filed 03/05/19 Page 1 of 2             PageID 32



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION
_____________________________________________________________________

JEFFREY YOUNG, JR.,             )
                                )
           Petitioner,          )
                                )
V.                              )     No. 17-1200-STA-egb
                                )
UNITED STATES OF AMERICA,       )
                                )
           Respondent.          )
______________________________________________________________________

            RESPONSE OF UNITED STATES OF AMERICA TO
                DISTRICT COURT’S ORDER TO RESPOND
______________________________________________________________________

      COMES NOW the United States of America, by and through D. Michael Dunavant,

United States Attorney, and his designated representative, Jerry R. Kitchen, Assistant

United States Attorney, for the Western District of Tennessee, and responds as follows:

       Pursuant to this Court’s order, the United States hereby states that the property

of Jeffery Young, Jr. (hereinafter Young) identified in his Motion for Return of Property

(RE1) has been returned. On February 22, 2019, the following property, one SSEE

containing a silver MacBook Model: A1396, SN: DQTG7CCPDFJ3; one SSEE containing

a black iPad Model: A1465, SN: CO2JW7NGDRV7; one cellular telephone I Phone 6,

telephone number (731) 394-1734, Model MG4U2LL/A, serial number F73NDDQNG5ML,

IMEI number 35 440706 390462-6, was hand delivered by agents of the DEA to Young.




                                           1
Case 1:17-cv-01200-STA-egb Document 18 Filed 03/05/19 Page 2 of 2            PageID 33



                                   CONCLUSION

        Therefore, the Government submits that this Court’s order has been complied

with.

                                                Respectfully submitted,

                                                D. Michael Dunavant
                                                United States Attorney


                                          By:    s/Jerry R. Kitchen
                                                Jerry R. Kitchen; TN Bar No. 011027
                                                Assistant United States Attorney
                                                109 South Highland Avenue, Suite 300
                                                Jackson, Tennessee 38301
                                                Phone No. (731) 422-6220




                           CERTIFICATE OF SERVICE

        I, JERRY R. KITCHEN, do hereby certify that a true and exact copy of the

foregoing response has been electronically submitted to counsel of record, Claiborne H.

Ferguson who agrees to this resolution.

This the 5th day of March, 2019.

                                                      s/Jerry R. Kitchen
                                                      Jerry R. Kitchen
                                                      Assistant United States Attorney




                                            2
